TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-12-00502-CV

The University of Texas Medical Branch Correctional Managed Care, Appellant

v.

Brenda Alexander, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. D-1-GN-07-002319, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellant The University of Texas Medical Branch Correctional Managed Care has
notified this Court that it no longer wishes to pursue its appeal and has filed a voluntary motion to
dismiss.  Appellee Brenda Alexander has not objected or otherwise responded to the motion.  We
grant the motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1).


					__________________________________________
					Jeff Rose, Justice
Before Chief Justice Jones, Justices Rose and Goodwin
Dismissed on Appellant's Motion
Filed:   December 4, 2012